— In an action for divorce, in which an inquest was taken, plaintiff appeals from Em order of the Suprenle Court, Dutchess County, dated July 23, 1973, which in effect declined to grant judgment, on the ground that the parties resided in Columbia County, which is outside of the Ninth Judicial District, and that their stipulation selecting Dutchess County as the place of trial was unenforceable and in violation of the law. Appeal dismissed, without costs. The order is not appealable. Gulotta, P. J., Martuscello, Latham, Benjamin and Munder, JJ.; concur.